 
 
I 
111th CONGRESS
2d Session
H. R. 4953 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Miller of North Carolina (for himself and Mr. Ellison) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Truth in Lending Act to prohibit the servicer of a home mortgage, or any affiliate of the servicer, from holding any other mortgage on the property. 
 
 
1.Short titleThis Act may be cited as the Mortgage Servicing Conflict Elimination Act of 2010. 
2.Limitation on mortgages held by loan servicers 
(a)LimitationChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended— 
(1)by redesignating the second section 129, as added by section 201(b) of the Helping Families Save Their Homes Act of 2009 (Public Law 111–22; 123 Stat. 1638), as section 129A; and 
(2)by inserting before section 130 (15 U.S.C. 1640) the following new section: 
 
129B.Limitation on mortgages held by loan servicers 
(a)LimitationNeither the servicer of a residential mortgage loan, nor any affiliate of such servicer, may own, or hold any interest in, any other residential mortgage loan that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on the same dwelling or residential real property that is subject to the mortgage, deed of trust, or other security interest that secures the residential mortgage loan serviced by the servicer. 
(b)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)AffiliateThe term affiliate means, with respect to a servicer, any person or entity that controls, is controlled by, or is under common control with such servicer, as the Board shall prescribe by regulation.  
(2)Residential mortgage loanThe term residential mortgage loan means any consumer credit transaction that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling or on residential real property that includes a dwelling, other than a consumer credit transaction under an open end credit plan or an extension of credit relating to a plan described in section 101(53D) of title 11, United States Code. 
(3)ServicerThe term servicer has the meaning provided in section 129A, except that such term includes a person who makes or holds a residential mortgage loan (including a pool of residential mortgage loans) if such person also services the loan. 
(c)InterestsFor purposes of subsection (a), ownership of, or holding an interest in a residential mortgage loan includes ownership of, or holding an interest in— 
(1)a pool of residential mortgage loans that contains such residential mortgage loan; or 
(2)any security based on or backed by a pool of residential mortgage loans that contains such residential mortgage loan.. 
(b)Clerical amendmentThe table of sections for chapter 2 of the Truth in Lending Act is amended by inserting before the item relating to section 130 the following new item: 
 
 
Sec. 129B. Limitation on mortgages held by loan servicers.. 
(c)ApplicabilityThe amendment made by subsection (a) shall apply— 
(1)with respect to the servicer (or affiliate of the servicer) of a residential mortgage loan that is originated after the date of the enactment of this Act, on such date of enactment; and 
(2)with respect to the servicer (or affiliate of the servicer) of a residential mortgage loan that is originated on or before the date of the enactment of this Act, upon the expiration of the 12-month period beginning upon such date of enactment.  
 
